Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 5-11, filed 08/17/2022, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-10, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga (JP11341757) in view of  Vassilev (CN107852056).

As to independent claim 1,  Iga teaches an electric machine, comprising: a stator (140), which comprises at least two slots (see figure 1), wherein one electrically conductive (conductive winding 144) is located in each slot (see figure 11); and at least two rotors (110, 170) movably mounted relative to the stator (140), wherein: the at least two electrically conductive (conductive winding 144) for an electrical winding of the stator (140) and are configured to be supplied with a respective own electrical phase by a power supply unit (see figures 13-14); and at least one first rotor (170) of the at least two rotors (110, 170) is an external rotor (170), and at least one second rotor (110) of the at least two rotors (110, 170) is an internal rotor (110) ; and the at least two rotors are different types of rotors as shown in figure 1.  
However Iga teaches the claimed limitation as discussed above except one electrically conductive rod.
Vassilev, in the same field of endeavor of electric motor, teaches one electrically conductive rod (21) is located in each slot as shown in figure 3, for the advantageous benefit of obtaining the motor capable of effectively manufacturing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga by using one electrically conductive rod, as taught by Vassilev, to obtain the motor capable of effectively manufacturing.
As to claim 2/1, Iga teaches wherein the at least two rotors can be controlled independently of each other (see pages 6-8).  
As to claim 3/1, Iga teaches wherein the at least two rotors (110, 170) have different numbers of pole pairs as shown in figure 1.  
As to claim 4/1, Iga teaches wherein the stator (140) is adapted to generate at least two rotating fields with different numbers of pole pairs, wherein the at least two rotating fields are assigned, respectively, to one of the at least two rotors (110,170) (see pages 14-15).  
As to claim 9/1, Iga teaches wherein at least one rotor of the at least two rotors (110, 170) is adapted to interact only with one rotating field of the stator (140) as shown in figure 1.
As to claim 10/1, Iga  teaches  wherein the at least two rotors (110, 170) are arranged on at least two coaxial shafts (102, 104), so that the at least two rotors (110, 170) can rotate independently of each other as shown in figure 2.  
As to claim 14/1, Iga teaches comprising at least one or a combination of the following rotors: an asynchronous rotor; a rotor with permanent magnets; an externally-excited synchronous rotor; a rotor for a switched reluctance motor; and a rotor for a synchronous reluctance motor as shown in figure 1.  
As to claim 16/1, Iga teaches wherein a first one (110) of the at least two rotors (110, 170) is a permanent magnet rotor (110), and wherein a second one (170) of the at least two rotors (110, 170) is a synchronous rotor (170) as shown in figure 1.  
As to claim 19/1, Iga teaches wherein: the external rotor (170) is arranged around the stator (140); and the internal rotor (110) is arranged inside the stator (140) as shown in figure 1.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga (JP11341757) and Vassilev (CN107852056) as applied in claim 1 above, and further in view of Kemieeti (CN101807835).
As to claim 5/1, Iga in view of Vassilev teaches the claimed limitation as discussed above except wherein the stator is adapted to generate at least one rotating field for the at least two rotors respectively, by superimposing at least two currents with different frequencies in at least one of the at least two electrically conductive rods in the stator.  
However Kemieeti teaches the stator (18) is adapted to generate at least one rotating field for the at least two rotors (17a, 17b) respectively, by superimposing at least two currents with different frequencies (fa, fb) in at least one of the at least two electrically conductive rods in the stator as shown in figure 2, for the advantageous benefit of providing a motor with single stator and two mutually independent rotors, and equipped with the road of the motor vehicle, said motor and road vehicle not described above and at the same time easy manufacturing and low manufacturing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga in view of Vassilev by using the stator is adapted to generate at least one rotating field for the at least two rotors respectively, by superimposing at least two currents with different frequencies in at least one of the at least two electrically conductive rods in the stator, as taught by Kemieeti, to provide a motor with single stator and two mutually independent rotors, and equipped with the road of the motor vehicle, said motor and road vehicle not described above and at the same time easy manufacturing and low manufacturing cost.
As to claim 6/1, Iga and Vassilev in view of Kemieeti teaches the claimed limitation as discussed above except  wherein at least one first electrically conductive rod of the electrical winding is adapted to exclusively generate a first rotating field, and at least one second electrically conductive rod of the electrical winding is adapted to exclusively generate a second rotating field.
However Kemieeti teaches at least one first electrically conductive rod of the electrical winding (20) is adapted to exclusively generate a first rotating field (MFa) , and at least one second electrically conductive rod of the electrical winding (20) is adapted to exclusively generate a second rotating field (MFb) as shown in figure 2, for the advantageous benefit of providing a motor with single stator and two mutually independent rotors, and equipped with the road of the motor vehicle, said motor and road vehicle not described above and at the same time easy manufacturing and low manufacturing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga and Vassilev in view of Kemieeti by using at least one first electrically conductive rod of the electrical winding is adapted to exclusively generate a first rotating field, and at least one second electrically conductive rod of the electrical winding is adapted to exclusively generate a second rotating field, as taught by Kemieeti, to provide a motor with single stator and two mutually independent rotors, and equipped with the road of the motor vehicle, said motor and road vehicle not described above and at the same time easy manufacturing and low manufacturing cost.
As to claim 7/1, Iga and Vassilev in view of Kemieeti teaches the claimed limitation as discussed above except  wherein a first number of electrically conductive rods of the electrical winding is adapted to generate a first rotating field, and a second number of electrically conductive rods of the electrical winding is adapted to generate a second rotating field.  
Kemieeti teaches wherein a first number of electrically conductive rods of the electrical winding (20) is adapted to generate a first rotating field (MFa), and a second number of electrically conductive rods of the electrical winding (20) is adapted to generate a second rotating field (MFb) as shown in figure 2, for the advantageous benefit of providing a motor with single stator and two mutually independent rotors, and equipped with the road of the motor vehicle, said motor and road vehicle not described above and at the same time easy manufacturing and low manufacturing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga and Vassilev in view of Kemieeti by using a first number of electrically conductive rods of the electrical winding is adapted to generate a first rotating field, and a second number of electrically conductive rods of the electrical winding is adapted to generate a second rotating field, as taught by Kemieeti, to provide a motor with single stator and two mutually independent rotors, and equipped with the road of the motor vehicle, said motor and road vehicle not described above and at the same time easy manufacturing and low manufacturing cost.
Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga (JP11341757) and Vassilev (CN107852056) as applied in claim 1 above, and further in view of Dajaku (DE102014105642).

As to claim 8/1, Iga in view of Vassilev teaches the claimed limitation as discussed above except wherein not every one of the at least two electrically conductive rods contributes to generating one or multiple rotating fields.  
Dajaku teaches wherein not every one of the at least two electrically conductive rods contributes to generating one or multiple rotating fields (see paragraph [0118]), for the advantageous benefit of achieving improved efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga in view of Vassilev in view of by using not every one of the at least two electrically conductive rods contributes to generating one or multiple rotating fields, as taught by Dajaku, to achieve improved efficiency.
As to claim 15/1, Iga in view of Vassilev teaches the claimed limitation as discussed above except wherein the at least two electrically conductive rods are electrically connected with each other via a short-circuit ring on a first side of the stator. 
However Dajaku teaches  at least two electrically conductive rods (3) are electrically connected with each other via a short-circuit ring (4) on a first side of the stator as shown in figure 19A, for the advantageous benefit of achieving improved efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga in view of Vassilev in view of by using at least two electrically conductive rods are electrically connected with each other via a short-circuit ring on a first side of the stator, as taught by Dajaku, to achieve improved efficiency.
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga (JP11341757) and Vassilev (CN107852056) as applied in claim 1 above, and further in view of Xu (CN1645719).
As to claim 11/1, Iga in view of Vassilev teaches the claimed limitation as discussed above except wherein the at least two rotors are arranged co-rotationally on a shaft.  
However Xu teaches at least two rotors (1, 7) are arranged co-rotationally on a shaft (8) as shown in figure 1, for the advantageous benefit of improving the cost and performance on dual motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga in view of Vassilev in view of by using at least two rotors are arranged co-rotationally on a shaft, as taught by Xu, to improve the cost and performance on dual motor.
As to claim 13/1, Iga in view Vassilev teaches the claimed limitation as discussed above except wherein the at least two rotors have different lengths along a connecting axis.  
However Xu teaches at least two rotors (1, 7) have different lengths along a connecting axis (8) as shown in figure 1, for the advantageous benefit of improving the cost and performance on dual motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga in view of Vassilev by using at least two rotors have different lengths along a connecting axis, as taught by Xu, to improve the cost and performance on dual motor.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga (JP11341757) and Vassilev (CN107852056) as applied in claim 1 above, and further in view of  Saida (JP2005312127).
As to claim 17/16, Iga in view of Vassilev teaches the claimed limitation as discussed above except wherein the synchronous rotor is a synchronous reluctance rotor.  
However Saida teaches wherein the synchronous rotor (40) is a synchronous reluctance rotor as shown in figure 3, for the advantageous benefit of improving motor efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga in view of Vassilev in view of by using synchronous rotor is a synchronous reluctance rotor, as taught by Saida, to improve motor efficiency.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga (JP11341757) and Vassilev (CN107852056) as applied in claim 1 above, and further in view of  Sun (CN106300847).
As to claim 18/1, Iga in view of Vassilev teaches the claimed limitation as discussed above except wherein a first one of the at least two rotors is a permanent magnet rotor, and wherein a second one of the at least two rotors is an asynchronous rotor.  
However Sun teaches a first one of the at least two rotors is a permanent magnet rotor (2) , and wherein a second one (3) of the at least two rotors is an asynchronous rotor as shown ion figure 1, for the advantageous benefit of improving the application range of the double-rotor motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Iga in view of Vassilev by using a first one of the at least two rotors is a permanent magnet rotor, and wherein a second one of the at least two rotors is an asynchronous rotor, as taught by Sun, to improve the application range of the double-rotor motor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	August 24, 2020